


115 HR 5648 IH: INA Jurisdiction Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5648
IN THE HOUSE OF REPRESENTATIVES

April 27, 2018
Mr. Gohmert introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend title 28, United States Code, to provide for Supreme Court original jurisdiction over certain immigration actions, and for other purposes.

 
1.Short titleThis Act may be cited as the INA Jurisdiction Act of 2018. 2.Supreme Court jurisdiction over certain immigration actionsSection 1251 of title 28, United States Code, is amended by adding at the end the following: 
 
(c)The Supreme Court and any immigration court, established under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act) are the only courts that shall have jurisdiction and in which a claimant shall have standing to raise issues of immigration, naturalization, refugee status, asylum, and any other related matter or case involving a claimed legal right to enter or remain in the United States, or any case or controversy of any provision of the immigration laws, or any order issued or rule made pursuant thereto..   